Citation Nr: 1047808	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  05-09 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for a respiratory/pulmonary 
disorder.

2. Entitlement to service connection for hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 
1955.  This case was last before the Board of Veterans' Appeals 
(Board) in January 2007, on appeal from a June 2004 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  The Board remanded 
the claims for additional development.

In February 2006, the Veteran was afforded a videoconference 
hearing before the below-signed Veterans Law Judge. A transcript 
of that hearing has been associated with the claims file.  As 
part of its present decision of the claim for service connection 
for a respiratory disorder, the Board has reviewed the record in 
depth, including with regard to determining whether the Veteran 
was afforded his due process rights in the development of 
evidence through testimony.  At the February 2006 hearing, the 
Veteran was afforded an extensive opportunity to present 
testimony, evidence, and argument.  The transcript reveals 
appropriate colloquies were conducted between the Veteran and the 
undersigned, in accordance with Stuckey v. West, 13 Vet. App. 163 
(1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative 
to the duty of hearing officers to suggest the submission of 
favorable evidence).

The transcript also reflects that the Veterans Law Judge 
conducted the hearing in accordance with the statutory duties to 
"explain fully the issues and suggest the submission of evidence 
which the claimant may have overlooked and which would be of 
advantage to the claimant's position," pursuant to 38 C.F.R. § 
3.103(c)(2), as recently explained by the Court in Bryant v. 
Shinseki, 23 Vet. App. 488 (2010). Specifically, the transcript 
of the hearing reflects that the Veterans Law Judge identified 
the material issue - whether the Veteran had one or more current 
disabilities that occurred in, or was aggravated by, active duty 
service.  The Veterans Law Judge asked the Veteran about his 
service and his current symptoms, where he received medical 
treatment, and when had been treated; the Judge also informed the 
Veteran that records of such treatment, and a medical opinion, 
would be helpful to his claims.  As such, the Board finds that 
the hearing officer's duties in 38 C.F.R. § 3.103(c)(2) were met 
and that the Veteran was not prejudiced by the hearing that was 
provided.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 
7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).  
The October 2010 hearing was legally sufficient in regard to the 
issue herein decided.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with chronic obstructive 
pulmonary disease (COPD) and has contended that he experienced 
pneumonia during active duty service, but he is not shown to have 
a respiratory disability due to any event or incident of his 
service.

2.  The Veteran has been diagnosed with hearing loss and tinnitus 
and has contended that he experiences both disabilities as the 
result of his active duty service, but he is not shown to have an 
audiological disability due to any event or incident of his 
service.

3.  The Veteran is competent to report the circumstances of his 
service and his symptomatology, but his testimony is not 
credible.



CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for 
a lung disorder are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.317 (2010).  

2.  The criteria for the establishment of service connection for 
hearing loss are not met nor may a sensorineural hearing loss be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2010).

3.  The Veteran does not have tinnitus that was incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.317 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board will discuss the relevant law which it is required to 
apply.  This includes statutes published in Title 38, United 
States Code ("38 U.S.C.A."); regulations published in the Title 
38 of the Code of Federal Regulations ("38 C.F.R.") and the 
precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.") and the Court of 
Appeals for Veterans Claims (as noted by citations to "Vet. 
App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Under the 
VCAA, VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete his claims.  

The Veteran was notified in an April 2004 letter regarding what 
information and evidence was needed to substantiate his claims 
for service connection.  A letter dated January 2007 re-advised 
the Veteran of that information and informed him of how VA 
assigns disability ratings and effective dates in compliance with 
the holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As 
the claims were later readjudicated, the Board finds that the 
duty to notify has been met.  

This case was remanded in January 2007 for the AMC to provide the 
Veteran with notice compliant with Dingess, 19 Vet. App. 473, to 
make additional attempts to obtain service treatment records, to 
assist the Veteran in the collection of certain private treatment 
records, to provide the Veteran with a VA examination for 
purposes of determining the etiology of claimed audiological 
conditions, and to undertake any additional development deemed 
necessary (on the basis of any newly collected evidence) in 
regard to the claim for a respiratory disorder.  As noted above, 
the Veteran has been advised in compliance with Dingess.  The 
claims file also reflects that additional service treatment 
records have been associated with the claims file and that the 
AMC requested the Veteran's assistance in obtaining private 
medical records.  A VA audiological examination was provided in 
October 2009 and a specialist's opinion was obtained in February 
2010.  

The Board observes that a portion of the Veteran's service 
treatment records are not associated with the claims file.  
However, requests through the Personnel Information Exchange 
System (PIES) reflect that no additional service records are 
available as the result of a fire at the National Personnel 
Records Center (NPRC).  As the response indicated that the 
records could not be reconstructed, it is reasonably certain that 
further efforts to obtain service treatment records would be 
futile.  38 U.S.C.A. § 5103A (2010).   The Veteran was asked in 
the January 2007 letter for additional information and any 
records in his possession, per Washington v. Nicholson, 19 Vet. 
App. 362 (2005).  When, as here, the service records cannot be 
located, through no fault of the Veteran, VA has a "heightened" 
obligation to more fully discuss the reasons and bases for its 
decision and to carefully consider applying the benefit-of-the-
doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).

In regard to the private medical records, the claims file shows 
that the Veteran was asked in a January 2007 letter to inform VA 
of any additional sources of care and to complete authorization 
forms that would allow VA to collect private medical records on 
his behalf.  The Veteran sent VA a February 2007 statement, in 
specific response to the January 2007 letter, stating that the 
only additional evidence in regard to his claims was located at 
the VA medical center (VAMC) in Birmingham, Alabama.  The AMC 
subsequently obtained treatment records from that facility.  In 
regard to the other medical records earlier identified by the 
Veteran and requested by the AMC, the Board notes that a claimant 
has the responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. § 
5107(a).  While VA has a duty to assist the Veteran in 
substantiating his claim, that duty is not a one-way street.  
Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. 
West, 13 Vet. App. 449, 452 (2000) (the Veteran cannot passively 
wait for help from VA).

The Board notes that no examination was provided in regard to the 
Veteran's claim for service connection for a lung disability.  
However, in this circumstance, there is no duty on the part of VA 
to provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been 
advised of the need to submit competent medical evidence 
indicating that he has a current disability as the result of 
service, but he has not done so.  The conduct of a VA medical 
examination may not be necessary within the meaning of the law if 
the evidence shows that the claimant had no in-service event that 
caused or aggravated the disability for which service connection 
is sought.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010); see 
also Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995) ((observing that to establish service 
connection, the record must contain: (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury)).  Here, similar to Wells, the record in its whole, 
after due notification, advisement, and assistance to the Veteran 
under the VCAA, does not contain competent evidence to suggest 
that any current respiratory disability is the result of his 
active duty service.  

The Board finds that all action and development directed in the 
January 2007 remand has been substantially completed.  Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet. 
App. 97 (2008) (substantial compliance, not strict compliance, is 
required under Stegall). 
  
The Board further finds that all evidence pertinent to the claim, 
and available to VA, has been obtained and there is sufficient 
medical evidence on file in order to make a decision.  The 
Veteran has been given ample opportunity to present evidence and 
argument in support of his claims.  There is no indication that 
there exists additional evidence to obtain or any additional 
notice that should be provided since there is a sufficient basis 
upon which to find that a reasonable person could be expected to 
understand what was needed to substantiate the claim.  Thus any 
error in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Shinseki v. Sanders, 129 
S. Ct. 1696 (2009); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Additionally, all the evidence in the Veteran's claims file has 
been thoroughly reviewed.  Although an obligation to provide 
sufficient reasons and bases in support of an appellate decision 
exists, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that 
the entire record must be reviewed, but only such evidence as is 
relevant must be discussed).  The analysis in this decision 
focuses on the most salient and relevant evidence, and on what 
the evidence shows or fails to show with respect to the appeal.  
The Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law 
requires only that reasons for rejecting evidence favorable to 
the claimant be addressed).

Service Connection

The Veteran seeks service connection for a lung disorder, hearing 
loss, and tinnitus, all claimed as results of his in-service 
experiences.  The benefit of the doubt rule provides that a 
veteran will prevail in a case where the positive evidence is in 
a relative balance with the negative evidence.  Therefore, a 
veteran prevails in a claim when (1) the weight of the evidence 
supports the claim or (2) when the evidence is in equipoise.  It 
is only when the weight of the evidence is against a veteran's 
claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally 
involves a three-step inquiry.  First, the Board must determine 
whether the evidence comes from a "competent" source.  The 
Board must then determine if the evidence is credible, or worthy 
of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) 
(Observing that once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible).  
The third step of this inquiry requires the Board to weigh the 
probative value of the proffered evidence in light of the 
entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.  
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

 (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her husband, the 
Veteran, the Court holding that medical opinion not required to 
prove nexus between service connected mental disorder and 
drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997).  In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  
Laypersons have also been found to not be competent to provide 
evidence in more complex medical situations.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses. 38 
C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value.  In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); 
see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence").

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the preponderance of the evidence is against the claims and, 
as such, they must be denied.  38 U.S.C.A. § 5107(b); Alemany v. 
Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 
(1993) (Under the "benefit-of-the-doubt" rule, only where there 
exists "an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the determination of 
the matter," the claimant shall prevail upon the issue).

Lung Disability

The Veteran has contended that he experienced bronchial pneumonia 
during basic training in March 1951, and, "over the years [his] 
condition has deteriorated drastically."  See April 2004 lay 
statement.  Establishing service connection generally requires 
(1) medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative 
method of establishing the second and third Shedden/Caluza 
element under 38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).  

The available service treatment records, dated April to December 
1951, show no complaints of, or treatment for, pneumonia.  An 
August 1951 chest x-ray showed that that Veteran's lung fields 
were clear.  

A September 2006 VA medical record reflects that the Veteran was 
being treated for COPD and was concerned about the effect of mold 
in his home.  In January 2007, he testified before the below-
signed that he was first treated for a respiratory disorder 
approximately 15 to 20 years prior to the hearing (the Board 
notes that, at the earliest, such treatment would have occurred 
more than 30 years after the Veteran's active duty service).  He 
stated that he was, initially, diagnosed by a private physician 
and received treatment in private facilities.  Although informed 
by the Veterans Law Judge during the 2007 hearing that evidence 
would help support and substantiate his claim, the Veteran, as 
noted above, responded to VA requests for further identification 
of, and authorization for release of, private treatment records 
by stating that all evidence was located at the Birmingham VAMC. 

In December 2007, the Veteran was seen for a routine VA check-up, 
questioned his treatment provider about oxygen therapy, and 
requested a letter stating that he was "possibly terminal."  
Observing that the Veteran did not have any terminal health 
conditions, the provider declined to provide the letter.

An April 2008 pulmonary treatment note observes that the 
Veteran's COPD was diagnosed approximately 12 years prior.  In 
the "history of present illness" section of the treatment note, 
the physician observes that the Veteran had no history of 
asbestos exposure, but used to smoke one pack of cigarettes per 
day.  The treatment note later reveals that the Veteran reported 
smoking one pack per day for approximately 20 to 30 years. 

During an October 2008 follow-up appointment, the Veteran's COPD 
was described as moderate.  A November 2008 treatment note 
reflects that the Veteran reported "his usual multiple somatic 
complaints" and "state[d] that he feels 'terrible.'"  
Subsequent treatment notes continue to reflect on-going treatment 
for COPD. 

In regard to the Veteran's contentions about the origin of his 
COPD, the Board notes that lay evidence may be competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  However, whether lay evidence 
is competent and sufficient in a particular case is a fact issue.  
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  A 
veteran is competent to report the circumstances of his service 
as well as visible injuries incurred during service.  38 C.F.R. § 
3.159(a)(2).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has explicitly rejected the view that 
"competent medical evidence is required ... [when] the 
determinative issue involves either medical etiology or a medical 
diagnosis."  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. 
Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.").

However, after a determination of competence is made, the Board 
is obligated to determine whether lay evidence is credible.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 1331); see Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  It is the responsibility of the Board to assess 
the credibility and weight to be given the evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992).  Here, the Veteran is 
competent to report the circumstances of his service, but his lay 
testimony of having experienced pneumonia during service is 
unaccompanied by contemporaneous medical evidence.  Although, per 
Davidson, the Board cannot find his lay evidence not credible 
solely on the basis of the lack of service treatment records, in 
the evaluation of evidence, VA adjudicators may properly consider 
internal inconsistency, facial plausibility, and consistency with 
other evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 
1481 (Fed. Cir. 1997); (Holding that the Board has the 
"authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence").

The Veteran has testified in written and oral statements to VA 
that he experienced pneumonia during basic training, was treated 
for that condition and returned to basic training, but his 
breathing was never the same afterwards.  Although the Veteran is 
competent to report the circumstances of his service, the Board 
finds his testimony not credible based on internal inconsistency 
and facial plausibility:  He contends that a single episode of 
pneumonia resulted in a chronic respiratory disability, but 
admits that episode of pneumonia resolved within his first few 
months of service, allowing him to return to, and complete, basic 
training as well as several additional years of service.  See 
Caluza, 7 Vet. App. 498.

Further, the Veteran has testified that his claimed respiratory 
problem continued after service, but he also has reported that he 
did not receive any treatment for, or diagnosis of, such a 
condition until more than thirty years after his active duty 
service.  VA records show that his current respiratory 
disability, COPD, onset at approximately forty years after his 
discharge from active duty.  Further, these records do not reveal 
any relationship between COPD and service and/or any incident of 
pneumonia.  In fact, reading the April 2008 VA pulmonary 
treatment note broadly, for purposes of nexus, implicates the 
Veteran's past use of cigarettes as a cause of COPD.

Even assuming that the Veteran is credible in his account, he has 
presented no evidence showing treatment for any respiratory 
condition until approximately thirty or forty years after his 
service.  There is no basis upon which to find that he has a 
current disability as the result of injury that was claimed to 
have occurred in service.  See Holbrook v. Brown, 8 Vet. App. 91 
(1995) (The Board has the fundamental authority to decide a claim 
in the alternative).  Further, as noted above, the Courts have 
held that, generally, a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen, 10 Vet. App. 183.  

Accordingly, the Board finds that there is no competent and 
credible evidence showing that the Veteran has a current lung 
disability as the result of his active duty service.  As the 
preponderance of the evidence is unfavorable on this claim, the 
benefit-of-the-doubt doctrine is not applicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385 (2010).

The Veteran claims that he has bilateral hearing loss due to 
service.  Specifically, he has asserted that his currently 
diagnosed hearing loss results from an in-service episode of 
aero-otitis and/or from exposure to loud noises during service.

Service treatment records reveal that the Veteran was admitted 
for treatment with complaints of right ear pain in April 1951.  
The treatment note shows that the Veteran was on an April 18, 
1951 flight from Sampson Air Force Base (AFB) to Keesler AFB when 
his right ear began to bleed "slightly."  He was admitted for 
treatment at Keesler AFB the following day and reported that his 
ear stopped bleeding after the initial slight bleed, but bled 
again on the evening of April 18, 1951.  The Veteran was 
diagnosed with acute aero-otitis media and was noted to 
experience intermittent sharp pains in his right ear.  In May 
1951, he was diagnosed with complete nerve deafness and otitis 
media, aero hemorrhagic, acute.  However, a July 1951 examination 
revealed evidence of an old mastoid operation of the Veteran's 
right ear - a clinical abstract of the Veteran's case shows that 
the Veteran reported the mastoidectomy occurred in 1937.  A July 
1951 health care provider noted that complete nerve deafness 
could not be caused by aero-otitis as the Veteran's acute aero-
otitis had healed.

In August 1951, service treatment records show that the Veteran 
reported that his right ear hearing had not returned; a health 
care provider again opined that he had complete right nerve 
deafness and pain of undetermined etiology.  A note states that 
deafness could be a complication of the prior mastoiditis 
surgery, and neuralgia could be secondary to infection following 
aero-otitis, but the "unpleasantness of the patient's previous 
assignment" could contribute to the extent of his complaints.  
However, upon examination, the Veteran's right ear drum was found 
to be intact and a neurosurgical consultation was scheduled.  The 
results of the neurosurgical examination were negative - the 
Chief of the Ear, Nose, and Throat section found the Veteran fit 
for duty.  

Upon further testing in October 1951, the Veteran was found to 
have normal hearing out of his left ear, but still was not 
responding from his right ear.  The Veteran underwent 
psychological testing to determine if there was any non-physical 
reason for his inability to hear out of his right ear, but no 
such reason was found.  The psychological tests showed 
"bizarre" preliminary test results and follow-up psycho-
galvanic tests showed normal bilateral hearing.  A December 1951 
examination also showed a normal ear, with the presence of some 
postauricular scarring on the right side; the disposition was for 
the Veteran to return to duty.

In February 2006, the Veteran testified before the below-signed 
Veteran's Law Judge.  He reported that he had a mastoid surgery 
in 1937 prior to surgery, but did not experience any residuals 
from that procedure.  He further testified that while he was in 
service, he was in an airplane that lost pressure and caused his 
right ear drum to blow out.  He reported that when the plane lost 
pressure, "blood shot out all over" and "on[to] the man 
sitting next to me."  The Veteran testified that an ambulance 
was waiting for him upon landing and that he was seen for 
treatment immediately.  He reported that he experienced ringing 
in his ears and was told by doctors at that time that he had 
tinnitus.  However, he also later stated that he had never been 
diagnosed with tinnitus.  The Veteran further testified that, 
after the in-service aero-otitis, he was placed on a limited duty 
profile so that, for the rest of his active duty service, he was 
not around loud noises.

After service, the Veteran was seen by a VA audiologist in June 
2007 for complaints of hearing loss.  Testing revealed mild to 
moderately-severe sensorineural hearing loss in the left ear and 
a moderate to profound mixed hearing loss for the right ear.  
Speech discrimination was measured at 92 percent in the left ear 
and 72 percent for the right ear.  The Veteran complained of 
recent dizziness and long-term equilibrium problems; he informed 
the audiologist that his right ear hearing loss was due to an 
accident during military service.

In August 2007, the Veteran was seen again for complaints of 
hearing loss, dizziness, and drainage from the right ear.  Upon 
examination during an otolaryngology consultation, the Veteran 
was found to have an abnormal right tympanic membrane; he was 
diagnosed with asymmetric hearing loss and current otitis 
externa.  The Veteran was seen again in October 2007 and the 
treatment note reflects that he complained of hearing loss, worse 
on his right side, and dizziness.  The note states that he had a 
prior mastoidectomy in 1937.  Neurologic examination revealed 
intact cranial nerves.  A CT scan showed surgical changes 
resulting from the prior mastoidectomy.  An ENG is noted as 
showing multifactorial vestibulopathy (the Board notes that the 
ENG is described as being performed at an 'outside facility,' 
but, as noted above, the Veteran has declined to fill out 
authorizations allowing VA obtain private medical records on his 
behalf).  The Veteran was diagnosed with multifactorial 
vestibulopathy.

The Veteran was seen again in November 2007.  His chief complaint 
was dizziness.  The treatment note reflects that the Veteran 
reported hearing loss in his right ear ever since rupturing an 
ear drum during service.  He reported loss in his left ear that 
became noticeable over the last two (2) years and has been 
accompanied with dizziness.  The note states that the Veteran 
also reported tinnitus in his right ear, which has recurred ever 
since his eardrum ruptured.  An MRI of the Veteran's brain was 
normal.

In December 2007, the Veteran received follow-up treatment for 
vestibulopathy and was noted to have complaints of hearing loss 
and vertigo.  A January 2008 treatment note reflects further 
treatment for vestibular problems.

He was afforded a VA examination in October 2009.  The examiner's 
report reflects review of the claims file and a summary of the 
Veteran's in-service aero-otitis.  The report lists the Veteran's 
current complaints as bilateral hearing loss, worse in the right 
ear, and bilateral ear drainage.  The examiner lists the 
Veteran's diagnoses as bilateral hearing loss, right worse than 
left, and multifactorial vestibulopathy with mild benign 
positional vertigo with recent complaint of intermittent 
tinnitus.  After reviewing the claims file, the examiner noted 
that she was unable to determine whether or not the Veteran's 
hearing was tested as normal at the time he entered service.  She 
concluded her examination by stating the she was unable to 
provide a medical opinion as to his claims of etiology without 
resorting to conjecture.

As the VA examiner stated that she could not provide an 
etiological opinion without resort to speculation, the Veteran's 
file was provided to medical specialists for additional review.  
In February 2010, an otolaryngologist opined that the Veteran's 
current hearing loss and tinnitus do not result from his in-
service aero-otitis.  A more complete opinion was issued by 
another otolaryngologist who reached the same conclusion.  The 
second otolaryngologist reviewed the Veteran's service treatment 
records and VA records.  He observed that the Veteran had a 
mastoidectomy in 1937 due to significant right-sided otitis media 
as a child and, in service, had an aero-otitis with hemorrhage as 
a result of inability to clear his ear during an April 1951 
airplane flight.  As part of treatment for aero-otitis, a 
tympanostomy was performed and blood was collected from his 
middle ear; the otolaryngologist noted that the Veteran 
complained of conductive hearing loss at that time and such 
hearing loss was a common temporary side effect of the procedure.  
However, the Veteran continued to complain of pain and unilateral 
hearing loss after the anticipated healing phase and the 
otolaryngologist observed that service treatment records reflect 
that "the patient was feigning his symptoms."  The 
otolaryngologist noted the Veteran's more recent complaints of 
right ear discharge, hearing loss, tinnitus, and dizziness.

In rendering an opinion as to the etiology of current hearing 
loss and tinnitus, the otolaryngologist observed that the 
Veteran's childhood history of right-sided Eustachian tube 
dysfunction required a mastoidectomy prior to service and, during 
service, resulted in him not being able to clear his right ear 
during a flight.  However, the otolaryngologist noted that 
service treatment records showed the in-service aero-otitis was 
appropriately treated and managed, resolved, and he was, after 
testing that revealed malingering, returned to duty.  The 
otolaryngologist opined that, although the in-service incident 
resulted due to a preexisting condition, that incident resolved 
and did not result in any current disability - rather the 
currently claimed disabilities "likely relate back to the 
underlying problem in the Eustachian tube and temporal bone which 
resulted in the mastoiditis as a youth."

In October 2010, the Veteran submitted a written statement of 
disagreement with the physicians' opinions that his complaints of 
hearing loss and tinnitus did not relate to his service.  He 
stated that although the currently claimed conditions may not 
have been caused by in-service aero-otitis, that he was exposed 
to loud jet engine noise and forklift noise - "my whole military 
career was around loud noise."

There is no medical evidence correlating the Veteran's current 
complaints of hearing loss or tinnitus to an incident of his 
active duty service.  Although the Veteran is competent to report 
in-service acoustic trauma, he has provided contradictory 
accounts: stating that blood shot out of his ear when service 
treatment notes show a little bit of bleeding versus stating that 
a medical transport was waiting for him when he landed when 
service treatment records show that he reported for treatment the 
morning after landing at Keesler AFB; stating that after the 
aero-otitis (which occurred two (2) months into a four (4) year 
period) he was placed on duty away from loud noises versus 
stating that he was around loud noises during his entire service; 
testifying that he was told by doctors that he had tinnitus 
versus testimony that he was never diagnosed with tinnitus.

Although written statements and oral testimony from the Veteran 
have been considered, and lay persons are competent to testify 
about symptomatology, the Board finds that the service treatment 
records and other medical evidence is more probative than his 
statements.  Although the Veteran is competent to describe his 
past and current symptoms and VA cannot ignore a veteran's 
testimony, personal interest may affect the credibility of the 
evidence.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza, 7 Vet. App. 498.  Due to the inconsistencies 
noted above in the Veteran's account of his claimed disabilities 
and the medical evidence of record reflecting that his hearing 
was not affected by any in-service events, the Board finds his 
statements not credible.  See Cartwright, 2 Vet. App. at 25.  
Also see Spencer v. West, 13 Vet. App. 376 (2000); Sarmiento v. 
Brown, 7 Vet. App. 80 (1994), overruled on other grounds by 
D'Amico v. West, 209 F 3d 1322 (Fed. Cir. 2000).

The Board further notes that veterans are considered to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
the time or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  See 38 
U.S.C.A. § 1111.  In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show by 
clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the preexisting 
disability was not aggravated during service.  Here, the record 
clearly reflects, and the Veteran does not deny, that he had a 
mastoidectomy prior to service.  Further, as the service 
treatment records show, and two otolaryngologists agree, that no 
in-service events resulted in or aggravated any current hearing 
loss or tinnitus, the Board finds that any preexisting disability 
was not aggravated by service. 

For the reasons discussed above, the Board is denying the claims 
on appeal for service connection for hearing loss and for 
tinnitus.  Since the preponderance of the evidence is unfavorable 
on both claims, the benefit-of-the- doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a respiratory disorder is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


